       Case 6:20-cv-00292-ADA-JCM Document 1 Filed 04/15/20 Page 1 of 7




                               IN THE UNITED STATES
                              DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

JERRY LEE BUSTOS,                          §
     Plaintiff                             §
                                           §
v.                                         §      Civil Action No. 6:20-cv-00292
                                           §
                                           §
UNITED STATES OF AMERICA,                  §
     Defendant                             §


                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Plaintiff, Jerry Lee Bustos, and files this Original Complaint against

the United States of America, Defendant, and respectfully shows the court the following:

                                        A. PARTIES

1.     Plaintiff, Jerry Lee Bustos, is an individual who is a citizen of the United States.

2.     Defendant, the United States of America, may be served by delivering a copy of

the summons and of the complaint, certified mail, return receipt requested, to the United

States Attorney for the United States Attorney, Western District of Texas, 601 NW Loop

410, Suite 600, San Antonio, TX 78216, and by sending a copy of the summons and of

the complaint by certified mail, return receipt requested, to the Attorney General of the

United States, U.S. Department of Justice, 950 Pennsylvania Ave, NW, Washington,

DC 20530-001.

                                    B. JURISDICTION




Plaintiff’s Original Complaint                                                         Page 1
       Case 6:20-cv-00292-ADA-JCM Document 1 Filed 04/15/20 Page 2 of 7




3.     This court has exclusive jurisdiction pursuant to 28 U.S.C. § 1491 because

Plaintiff’s claims exceed $10,000.00. Plaintiff does not waive recovery over $10,000.00.

4.     Plaintiff presents his claims to the U.S. Department of Justice for violations of his

due process rights and damages.

                                 C. JURISDICTION and VENUE

5.     Jurisdiction is appropriate in this court because the defendant is the United

States of America.

6.     Venue is appropriate in this court because the original infringement of Plaintiff’s

rights occurred in this court.

                           D. ASSIGNMENT TO MAGISTRATE

7.     Plaintiff does not consent to the assignment of this case to a magistrate judge.

                                         E. FACTS

8.     Plaintiff was indicted on October 2, 1990, and charged with possession of a

firearm. Mr. Bustos was tried and found guilty by a jury.

9.     Under the enhancement statute of 18 U.S.C. 924(e) and alleging three prior

felonies making Plaintiff an Armed Career Criminal, the punishment range was

extended from 10 years to a minimum of 15 years to a maximum of life in prison.

Accepting the pre-sentencing report (PSR), the court sentenced Mr. Bustos to 30 years

imprisonment, five years of supervised release, and a $5,000 fine.

10.    Mr. Bustos was sent to federal prison at the maximum security facility in

Leavenworth, Kansas.

11.    The Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551

(2015), called Mr. Bustos’ sentence into question as a violation of due process.



Plaintiff’s Original Complaint                                                       Page 2
       Case 6:20-cv-00292-ADA-JCM Document 1 Filed 04/15/20 Page 3 of 7




12.    Mr. Bustos’ judgment was subsequently vacated based on Johnson and he was

re-sentenced to 10 years, time served. Sadly for Mr. Bustos, he had already served

almost 30 years.

                                       F. AUTHORITIES

13.    Plaintiff’s Fifth Amendment due process rights were violated by the restraint of

his personal liberty. Plaintiff does not bring a tort claim for false imprisonment, however,

the elements of this cause of action are instructive of what is involved:

          Willful detention;
          Without consent; and
          Without authority of law.

       In Forgie-Buccioni v. Hannaford Bros., Inc., 413 F.3d 175 (1st Cir. N.H. 2005),

the court found that under New Hampshire law, false imprisonment is the unlawful

restraint of an individual’s personal freedom. When a defendant acts with the intent to

restrain or confine a plaintiff within boundaries fixed by the defendant, Defendant’s act

directly or indirectly resulted in such restraint or confinement of the plaintiff, and the

plaintiff was conscious of and harmed by the restraint or confinement, it constitutes a

false imprisonment. Therefore, confinement can be imposed by physical barriers or

physical force.

14.    In this case, Plaintiff was willfully detained/confined by the intentional act(s) of

Defendant.     Plaintiff did not consent to the direct imprisonment imposed by the

defendant; Mr. Bustos maintained an on-going campaign for release. As acknowledged

by the Supreme Court in Johnson and the Waco court in case numbers W-16-CV-098-

RP and W-90-CR-127-RP-1, Mr. Bustos’ due process rights were violated by the

grounds on which he was sentenced.



Plaintiff’s Original Complaint                                                       Page 3
       Case 6:20-cv-00292-ADA-JCM Document 1 Filed 04/15/20 Page 4 of 7




15.    Additionally, Plaintiff’s claims contain both specific violations of rights as well as

encompassing unenumerated rights that are “implicit in the concept of ordered liberty.”

See Rochin v. California, 342 U.S. 165, 169-175 (1952). Mr. Bustos was deeply and

egregiously harmed by 17 years of excess imprisonment that violated his constitutional

due process rights, resulting in the damages listed below.

16.    Plaintiff also brings a due process cause of action against Defendant for its

failure to train, supervise, or adequately hire its employees. Reports of guard brutality

or conscious indifference of violence in prison are common knowledge. Mr. Bustos

suffered severe physical injuries when he was unjustifiably attacked by two prison

guards. The prison’s administrative investigation found that Mr. Bustos committed no

infraction and that the guards’ assault was unwarranted. As a direct result of this attack,

Mr. Bustos had surgery in January, 2020, where steel rods were placed in his back.

Foot surgery is still indicated.

17.    The principal element of damages in Mr. Bustos’ claims is the loss of freedom for

most of his adult life.     Sometimes, a court also takes into account the fear and

nervousness suffered as a result of the detention. Pitts v. State, 51 Ill. Ct. Cl. 29 (Ill. Ct.

Cl. 1999).     In addition to the basic right of freedom of his person, his fear and

nervousness both while in custody and after his release, and his physical suffering from

the guards’ attack, Plaintiff suffered the following damages, loss of:

              Seventeen years of time with his parents. Not only did Plaintiff miss the
               time with his parents, he also missed their funerals.
              Mr. Bustos was prevented from interacting with his extended family.
               Further, several of these family members died; Plaintiff missed those
               funerals as well.
              Plaintiff was married and had small children at the time of his
               incarceration. By the time 27 years passed, he had missed all of the time
               watching his children grow.

Plaintiff’s Original Complaint                                                          Page 4
       Case 6:20-cv-00292-ADA-JCM Document 1 Filed 04/15/20 Page 5 of 7




              Plaintiff’s wife divorced him.
              Mr. Bustos lost at least 17 years of social security credits that he would
               have earned from a job and he also lost at least 17 years of private
               retirement benefits that he could have accrued. Mr. Bustos was deprived
               of a career and promotions along with at least 17 years of salary and
               raises.
              As a 50+ year old man with no recent job history or skill set, Mr. Bustos is
               deprived of a meaningful career at this point in his life.

                                      G. REMEDIES

18.    Historically, compensatory damages were viewed: “Constitutional rights of a

citizen are so valuable that an injury is presumed to flow from the deprivation itself.”

Mottley v. Rundle, 340 F. Supp. 807, 810-11 (E.D. Pa. 1972). Cf., Jones v. Wittenberg,

323 F. Supp. 93 (N.D. Ohio), aff’d 456 F.2d 854 (6th Cir. 1972). (Requiring proof of

actual damages). As special and general damages:

          For 17 years of imprisonment on the wrongful punishment itself that violated
           his due process rights, Mr. Bustos claims at least $50,000 x 17 years =
           $850,000 (Mr. Bustos was de facto exonerated of the 18 U.S.C. 924(e)
           charge);
          For 17 years of loss of companionship and familial relations with his parents
           and extended family, Mr. Bustos claims at least $25,000 x 17 years =
           $425,000;
          For 17 years of loss of companionship and the privilege of being a parent, Mr.
           Bustos claims at least $50,000 x 17 years = $850,000;
          For 17 years of loss of a career, retirement, salary, and social security
           benefits, Mr. Bustos claims at least $850,000; and
          For mental anguish and physical pain and suffering, Mr. Bustos claims at
           least $1,000,000.

           Total special and general compensatory damages, at least:
              $3,975,000

19.    The traditional common law application for measuring punitive damages is

constitutional:

              Wide discretion may be shown to consider the gravity of the harm to the
               plaintiff and the need to deter similar acts against its citizens. See Pacific
               Mut. Life Ins. Co. v. Haslip, 499 U.S. 1 (1991).


Plaintiff’s Original Complaint                                                        Page 5
          Case 6:20-cv-00292-ADA-JCM Document 1 Filed 04/15/20 Page 6 of 7




                  A court may examine the reprehensible degree of the act, the ratio
                   between award and plaintiff’s actual harm, and what a legislature provides
                   for comparable misconduct.1 See State Farm Mut. Auto. Ins. Co. v.
                   Campbell, 538 U.S. 408, 424 (2003). Cf. TXO Corp. v. Alliance
                   Resources, 509 U.S. 443 (1993). (It must be noted that these suits
                   involved private parties; the Fifth Amendment of the Constitution affords
                   protection to citizens, restricting the federal government’s acts, not the
                   other way around.)

                   Total punitive damages, (at least 2 x compensatory):          $7,950,000

20.       Plaintiff is entitled to all costs of suit.

21.       Plaintiff asks that he be awarded attorney fees in addition to other damages and

costs.

                                           H. CONCLUSION

20.       The following facts are undeniable:

          a.       Mr. Bustos’ due process rights under the Fifth Amendment were violated;

          b.       The first criminal judgment of guilt was vacated and replaced with a

judgment conforming to the Supreme Court decision in Johnson.                By vacating and

replacing the judgment, Mr. Bustos was exonerated of the enhanced conviction and

sentence;

          c.       It was only the unconstitutionally-enhanced sentence that caused Plaintiff

to spend an unnecessary 17 extra years in prison;

          d.       Throughout the 17 years Mr. Bustos suffered unnecessary and cruel

anguish, indignities, abuse, and loss described above;

          e.       As compensation for the violation of his Constitutional right to due process

and to bring justice for Mr. Bustos, monetary compensation is due to him (although it is

impossible to put a price on his life and losses);

1
    Texas pays $80,000 per year plus an $80,000 per year annuity.

Plaintiff’s Original Complaint                                                          Page 6
       Case 6:20-cv-00292-ADA-JCM Document 1 Filed 04/15/20 Page 7 of 7




       f.     Punitive   damages     are   appropriate    to   give   all   prosecutors,   law

enforcement, prisons, and even courts pause so that each and every defendant and

document are thoroughly scrutinized; and

       g.     Plaintiff is entitled to costs of suit and reimbursement of attorney fees.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff asks that Defendant be cited

to appear and answer herein, for all relief requested, and for such other and further

relief, at law, in equity, or in the name of justice that Mr. Bustos may show himself justly

entitled.

                                           Respectfully submitted,

                                           /s/ Janet Payne

                                           Janet M. Payne
                                           Texas SBN 24048717
                                           8118 Ravenswood Road
                                           Granbury, TX 76049
                                           Ph: 682-936-4700
                                           Fax: 682-936-4701
                                           legalteam@jmpaynelaw.com

                                           Attorney for Plaintiff




Plaintiff’s Original Complaint                                                         Page 7
